NUMBER 13-15-00602-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE JUAN MANUEL ORTIZ


                       On Petition for Writ of Mandamus.


                                       ORDER

                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

       Relator, Juan Manuel Ortiz, has filed a petition for writ of mandamus seeking to

vacate the trial court’s November 23, 2015 “Second Supplemental Interim Order[]”

requiring him to pay reimbursement and attorney’s fees to the real party in interest, Saray

Ortiz, in the underlying divorce proceeding. By motion for emergency relief, Ortiz seeks

to stay the trial court’s November 23, 2015 order and the trial of the underlying matter.

       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is
GRANTED and the trial court’s order of November 23, 2015 and the trial court

proceedings are ordered STAYED pending further order of this Court, or until the case is

finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Saray Ortiz, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.


                                                           PER CURIAM

Delivered and filed the
22nd day of December, 2015.




                                               2